DETAILED ACTION
This action is in response to communicatinos filed 8/18/2022:
Claim 1 is cancelled
Claims 2-4 are pending
Claims 2-4 are added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10304467. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 2, 10304467 teaches a reception device (claim 5, a reception device) comprising: 
processing circuitry configured to (claim 5, processing circuitry configured to)
receive a container of a predetermined format having a predetermined number of audio streams including coded data of a plurality of groups (claim 5, receive a container of a predetermined format having a predetermined number of audio streams including coded data of a plurality of groups),
fetch all audio streams including a group of the plurality of groups to be decoded from the predetermined number of audio streams and obtain one audio stream constructed by integrating all of the fetched audio streams (claim 5, fetch all audio streams including a group of the plurality of groups to be decoded from the predetermined number of audio streams and obtain one audio stream constructed by integrating all of the fetched audio streams), and 
create a command to selectively decode only the coded data of the group to be decoded based on specifying the group to be decoded from among a predetermined number of the groups included in the one audio stream (claim 5, create a command to selectively decode only the coded data of the group to be decoded based on specifying the group to be decoded from among a predetermined number of the groups included in the one audio stream), 
wherein the reception device is capable of independently creating a command specifying a group from the plurality of groups to be inserted in a command insertion area without using command information previously inserted into the one audio stream (claim 5, wherein the reception device is capable of independently creating a command specifying a group from the plurality of groups to be inserted in a command insertion area without using command information previously inserted into the one audio stream).
Claims 3-4 are similarly rejected using one or more claims of the patent (whether alone or in combination).

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10978080. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 2, 10978080 teaches a reception device (claim 5, a reception device) comprising: 
processing circuitry configured to (claim 5, processing circuitry configured to)
receive a container of a predetermined format having a predetermined number of audio streams including coded data of a plurality of groups (claim 5, receive a number of audio streams including coded data of a plurality of groups),
fetch all audio streams including a group of the plurality of groups to be decoded from the predetermined number of audio streams and obtain one audio stream constructed by integrating all of the fetched audio streams (claim 5, fetch audio streams including the group to be decoded from the number of audio streams and obtain one audio stream constructed by integrating the fetched audio streams), and 
create a command to selectively decode only the coded data of the group to be decoded based on specifying the group to be decoded from among a predetermined number of the groups included in the one audio stream (claim 5, insert a command to selectively decode the coded data of the group from among the plurality of groups included in the one audio stream), 
wherein the reception device is capable of independently creating a command specifying a group from the plurality of groups to be inserted in a command insertion area without using command information previously inserted into the one audio stream (claim 9, wherein command information for creating the command specifying the group to be decoded from among the plurality of groups is inserted into some of the number of audio streams and/or a container that includes the number of audio streams, and the processing circuitry is further configured to create the command with reference to the command information; claim 11, wherein the processing circuitry is further configured to control availability of user selection of the selection information for the at least one group based on the configuration information).
Claims 3-4 are similarly rejected using one or more claims of the patent (whether alone or in combination).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651